Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 9 April 1805
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia April 9th. 1805
                  
                  The enclosed Note, handed me by Consul Obrien. I have the Honor to transmit to the President, & at the same time to inform Him, that the Box alluded to in the Note is deposited in the Custom House Store until the President shall be pleasd to direct how it is to be dispos’d of.
                  with sincere, & perfect Respect I have the honor to be Sir Your Obedt Servt.
                  
                     P Muhlenberg 
                     
                  
               